DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pp.7-12, filed February 3, 2022, with respect to the rejection(s) of claim(s) 1, 10, and 16 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly considered prior art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-11, 13-16, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bryant et al. (US 2016/0311646) in view of Vaidya (US 2019/0138795).

Regarding claim 1 Bryant discloses an intelligent face recognition system for an installed security system, the face recognition system comprising: 
a user device associated with a first user, wherein the user device includes a first camera configured to receive imagery for enrolling faces with the system  (Figure 8 shows facial images being captured by imaging device 34 and being registered in facial image database 80 – [0071]; imaging device 34 is being interpreted as the user device associated with a first user); 
one or more second cameras, other than the first camera and installed remotely from the user device, configured to provide image information about a monitored environment (camera 30b in Figure 8 which is positioned remotely from device 34); and 
a local or remote video processor including a face recognition engine (processor – [0072, 0078]), the video processor configured to: 
receive the imagery from the user device to enroll faces with the system (images and information from device 34 being registered in database 80 in Figure 8 – [0071]); 
receive the image information from the one or more second cameras, the image information including face information corresponding to one or more individuals other than the first user (facial recognition program 90 receiving images of individuals whose faces were detected by camera 30b in Figure 8 – [0071]); 
wherein the face recognition engine is configured to analyze the image information from the one or more second cameras and determine whether the image information includes or corresponds to an enrolled face of an individual other than the first user (facial recognition program 90 compares the captured facial image to facial image data  in the facial image database 80), and the enrolled face is based on the imagery received by the user device associated with the first user (Figure 8 shows facial images being captured by imaging device 34 and being registered in facial image database 80 – [0071]), and 
wherein the face recognition engine is configured to provide the recognition event based on the determination about whether the image information includes or corresponds to the enrolled face (if a match is found, a signal is sent to perform an action – [0071]).
However, fails to explicitly disclose wherein the user device is configured to receive an alert based on a recognition event; generate the alert for communication to the first user via the user device based on the recognition event in the monitored environment; wherein the face recognition engine is configured to apply machine learning to analyze the image information.
In his disclosure Vaidya teaches the user device is configured to receive an alert based on a recognition event (device 118 receiving face recognition information 116 – [0047-0049]); generate the alert for communication to the first user via the user device based on the recognition event in the monitored environment (device 118 receiving face recognition information 116 – [0047-0049]; face recognition information is displayed on screen of device 118 of Figure 1 in the format of an alert, text message, e-mail message – [0049]); wherein the face recognition engine is configured to apply machine learning to analyze the image information (machine learning algorithms performing face identification – [0067]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Vaidya into 

Regarding claim 6 Bryant discloses the face recognition system of claim 1. However, fails to explicitly disclose wherein the face recognition engine is configured to apply the machine learning to analyze the image information from the camera in response to a motion event detected using information from the same one or more cameras or from a different motion sensor.
In his disclosure Vaidya teaches the face recognition engine is configured to apply the machine learning to analyze the image information from the one or more second cameras in response to a motion event detected using information from the same one or more cameras or from a different motion sensor (once a camera detects occurrence of motion said camera begins recording and processing images to recognize human faces – [0007]; machine learning algorithms performing face identification – [0067]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Vaidya into the teachings of Bryant because such incorporation decreases the need for burdensome user intervention.

Regarding claim 7 Bryant discloses the face recognition system of claim 1, further comprising an indoor/outdoor camera apparatus comprising the one or more second cameras and the video processor including the face recognition engine (camera 30b in Figure 8).

Regarding claim 8 Bryant discloses the face recognition system of claim 1, wherein the video processor id configured to generate the alert based on the recognition event (if a match is found, a signal is sent to perform an action – [0071]). However, fails to explicitly disclose wherein the video processor is configured to generate the alert based on the recognition event and based on an environment change as indicated by information from another sensor or device, including one or more of a motion sensor, a thermostat, a fire alarm, a smoke alarm, an access control device, an acoustic sensor, a doorbell, a relay, or a smart speaker. 
In his disclosure Vaidya teaches the video processor is configured to generate the alert based on the recognition event (alerting user when an unrecognized face is detected – [0025, 0049]) and based on an environment change as indicated by information from another sensor or device, including one or more of a motion sensor, a thermostat, a fire alarm, a smoke alarm, an access control device, an acoustic sensor, a doorbell, a relay, or a smart speaker (camera having one or more sensors such as motion sensor, temperature sensor – [0032]; once a camera detects occurrence of motion said camera begins recording and processing images to recognize human faces – [0007]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Vaidya into 

Regarding claim 9 Bryant discloses the face recognition system of claim 1. However, fails to explicitly disclose wherein the face recognition engine includes a condition-based face detector that is configured to use respective threshold conditions for different facial feature detectors to expedite analysis and reduce a number of false positive results.
In his disclosure Vaidya teaches the face recognition engine includes a condition-based face detector that is configured to use respective threshold conditions for different facial feature detectors to expedite analysis and reduce a number of false positive results (threshold confidence level may be present for facial detection – [0067]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Vaidya into the teachings of Bryant because such incorporation decreases the need for burdensome user intervention.

Regarding claim 10 Bryant discloses a machine learning-based image recognition system for determining when a particular human being is present in or absent from an environment and reporting information about an occupancy of the environment over time, the system comprising: 
a user device associated with a first user, the user device includes a first camera configured to receive face images for enrolling faces with the system, the face images belonging to one or more individuals who are other than the first user (Figure 8 shows facial images being captured by imaging device 34 and being registered in facial image database 80 – [0071]; imaging device 34 is being interpreted as the user device associated with a first user);
an image receiver, other than the first camera, configured to receive a series of image frames of the environment, wherein each of the image frames is acquired at a different time (camera 30b in Figure 8 which is positioned remotely from device 34).
Bryant further discloses to access a database of facial features, the facial features corresponding to the face images received by the user device and the facial features belonging to the one or more individuals who are other than the first user (images and information from device 34 being registered in database 80 in Figure 8 – [0071]).
However, fails to explicitly disclose a user device is configured to report recognition alerts to the first user; and a neural network-based face recognition processor circuit configured to: access a database of facial features, the facial features corresponding to the face images received by the user device and the facial features belonging to the one or more individuals who are other than the first user; determine whether a candidate face is present in the image frames from the image receiver; when the candidate face is determined to be present in at least one of the image frames, identify whether the candidate face corresponds to one of the one or more individuals who is other than the first user; and generate a recognition alert, for communication to 
In his disclosure Vaidya teaches a user device is configured to report recognition alerts to the first user (device 118 receiving face recognition information 116 – [0047-0049]); and a neural network-based face recognition processor circuit (machine learning algorithm that performs face identification – [0067]) configured to: 
access a database of facial features, the facial features corresponding to the face images received by the user device and the facial features belonging to the one or more individuals who are other than the first user (human face is compared to known human faces stored in a data structure such as a database to determine a match with a previously identified human face – [0067]); 
determine whether a candidate face is present in the image frames from the image receiver; when the candidate face is determined to be present in at least one of the image frames, identify whether the candidate face corresponds to one of the one or more individuals who is other than the first user (detecting select video frames within a recorded video that contain a human face or likely to contain a human face – [0058]; identifying the detected human face, the human face is compared to known human faces stored in a database – [0066-0067]; generating a result that the human face detected is not recognized by the system – [0069]); and 
generate a recognition alert, for communication to the first user via the user device, about whether the candidate face corresponds to one of the individuals who is other than the first user (face recognition information result is transmitted to the user device – [0070]).


Regarding claim 11 Bryant discloses the system of claim 10, further comprising an indoor/outdoor camera device comprising the image receiver and the neural network-based face recognition processor circuit (camera 30b in Figure 8).

Regarding claim 13 Bryant discloses the system of claim 10. However, fails to explicitly disclose wherein the image receiver comprises a camera that comprises a portion of a home or office security system.
In his disclosure Vaidya teaches the image receiver comprises a camera that comprises a portion of a home or office security system (home monitoring system – [0040]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Vaidya into the teachings of Bryant because such incorporation decreases the need for burdensome user intervention.

Regarding claim 14 Bryant discloses the system of claim 10. However, fails to explicitly disclose further comprising a non-camera sensor configured to sense 
In his disclosure Vaidya teaches a non-camera sensor configured to sense information about the environment, and wherein the image receiver is configured to receive the series of image frames of the environment when the information from the non-camera sensor indicates a deviation from a normal environment condition (camera having one or more sensors such as motion sensor, temperature sensor – [0032]; once a camera detects occurrence of motion said camera begins recording and processing images to recognize human faces – [0007]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Vaidya into the teachings of Bryant because such incorporation decreases the need for burdensome user intervention.

Regarding claim 15 Bryant discloses the system of claim 14. However, fails to explicitly disclose wherein the non-camera sensor includes a motion sensor, and wherein the image receiver is configured to receive the series of image frames of the environment when the motion sensor indicates motion is detected in the environment, and wherein the system includes a processor circuit configured to determine the deviation from the normal environment condition by automatically learning about events in the environment over time.

It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Vaidya into the teachings of Bryant because such incorporation decreases the need for burdensome user intervention.

Regarding claim 16 Bryant discloses a method for performing facial recognition using a local or distributed processing system, the method comprising: 
using a first camera of a first device associated with a first user, receiving imagery for enrolling faces with the system (Figure 8 shows facial images being captured by imaging device 34 and being registered in facial image database 80 – ; 
receiving candidate face information from a different second camera, the candidate face information corresponding to someone other than the first user, and the second camera installed remotely from the first device associated with the first user (camera 30b in Figure 8 which is positioned remotely from device 34); 
accessing a database of facial features corresponding to the faces enrolled with the system by the first device (images and information from device 34 being registered in database 80 in Figure 8 – [0071]); 
determining whether the candidate face information corresponds to one of the faces enrolled with the system by the first device (facial recognition program 90 receiving images of individuals whose faces were detected by camera 30b in Figure 8 – [0071]; facial recognition program 90 compares the captured facial image to facial image data  in the facial image database 80); and 
generating an alert, for communication, about whether the candidate face information corresponds to one of the faces enrolled with the system (if a match is found, a signal is sent to perform an action – [0071]).
However, fails to explicitly disclose providing the candidate face information to a neural network-based face recognition processor; generating an alert, for communication to the first user via the first device, about whether the candidate face information corresponds to one of the faces enrolled with the system.
In his disclosure Vaidya teaches providing the candidate face information to a neural network-based face recognition processor (machine learning algorithm that 
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Vaidya into the teachings of Bryant because such incorporation decreases the need for burdensome user intervention.

Regarding claim 21 Bryant discloses the face recognition system of claim 1, wherein the user device associated with the first user is configured to receive imagery of the face of the individual other than first user to enroll the face with the system (Figure 8 shows facial images being captured by imaging device 34 and being registered in facial image database 80 – [0071]).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bryant et al. (US 2016/0311646) in view of Vaidya (US 2019/0138795) further in view of Britton et al. (US 2019/0304274).

Regarding claim 4 Bryant discloses the face recognition system of claim 1. However, fails to explicitly disclose wherein the user device is configured to display, to the first user, real-time video information from the one or more second cameras in response to the recognition event.

It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Britton into the teachings of Bryant because such incorporation increases business efficiency, convenience, and security (par. [0002]).

Claims 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bryant et al. (US 2016/0311646) in view of Vaidya (US 2019/0138795) further in view of Jeon et al. (US 2019/0066470).

Regarding claim 5 Bryant discloses the face recognition system of claim 1. However, fails to explicitly disclose wherein the user device is configured to display, to the first user and in response to a request from the user, an image used by the video processor in generating the alert based on the recognition event.
In his disclosure Jeon teaches the user device is configured to display, to the first user and in response to a request from the user, an image used by the video processor in generating the alert based on the recognition event (user terminal requesting image event information – [0101, 0137]).


Regarding claim 12 Bryant discloses the system of claim 10, wherein the user device is configured to receive the alert (as taught by Vaidya, face recognition information result is transmitted to the user device – [0070]). 
However, fails to explicitly disclose based on a response from the first user to the alert, provide information to the first user about the candidate face or about an enrolled individual corresponding to the candidate face.
In his disclosure Jeon teaches based on a response from the first user to the alert, provide information to the first user about the candidate face or about an enrolled individual corresponding to the candidate face (user terminal requesting image event information – [0101, 0137]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Jeon into the teachings of Bryant because such incorporation reduces detection errors when an object is captured by the camera.

Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bryant et al. (US 2016/0311646) in view of Vaidya (US 2019/0138795) further in view of Chen (US 2019/0149543).

Regarding claim 17 Bryant discloses the method of claim 16. However, fails to explicitly disclose wherein the determining whether the candidate face information corresponds to one of the enrolled individuals includes using the candidate face information as an input to a convolutional neural network that is trained on the database of facial features corresponding to the faces enrolled with the system.
In his disclosure Vaidya teaches the determining whether the candidate face information corresponds to one of the enrolled individuals includes using the candidate face information as an input to a neural network that is trained on the database of facial features corresponding to the faces enrolled with the system (machine learning algorithm that performs face identification – [0067]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Vaidya into the teachings of Bryant because such incorporation decreases the need for burdensome user intervention.
However, fails to explicitly disclose a convolutional neural network.
In his disclosure Chen teaches a convolutional neural network (deep convolutional network – [0095]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Chen into the teachings of Bryant because such incorporation improves the timeliness of an identification authentication process.

claim 18 Bryant discloses the method of claim 17. However, fails to explicitly disclose further comprising receiving training information for the neural network from a user input in response to the generated alert, the training information including an indication received from the first device about a validity of the alert.
In his disclosure Chen teaches receiving training information for the neural network from a user input in response to the generated alert, the training information including an indication received from the first device about a validity of the alert (face authentication result may be provided to a face authentication algorithm for training – [0143]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Chen into the teachings of Bryant because such incorporation improves the timeliness of an identification authentication process.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bryant et al. (US 2016/0311646) in view of Vaidya (US 2019/0138795) further in view of Modestine (US 2018/0047267).

Regarding claim 19 Bryant discloses the method of claim 16. However, fails to explicitly disclose further comprising receiving, from the first user via the first device, rules governing notification of the first user in response to different types of alerts, and determining whether the generated alert conforms to a rule established by the first user before communicating a notification to the first user about the alert.

It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Modestine into the teachings of Bryant because such incorporation strengthens the ability to reduce crime and enhance public safety (par. [0002]).

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bryant et al. (US 2016/0311646) in view of Vaidya (US 2019/0138795) further in view of Yamashiro (US 2019/0051128).

Regarding claim 22 Bryant discloses the face recognition system of claim 1. However, fails to explicitly disclose wherein the alert for communication to the first user comprises a report with information about when the enrolled face of the individual other than first user was detected by the system.
In his disclosure Yamashiro teaches the alert for communication to the first user comprises a report with information about when the enrolled face of the individual other 
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Yamashiro into the teachings of Bryant because such incorporation improves the safety of the user by knowing whether the second person is a trusted person.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bryant et al. (US 2016/0311646) in view of Vaidya (US 2019/0138795) further in view of Kakiuchi et al. (US 2007/0288748).

Regarding claim 23 Bryant discloses the face recognition system of claim 1. However, fails to explicitly disclose wherein the user device comprises an interface configured to display a timeline of events including an indication of when an enrolled face is identified in the image information from the one or more cameras.
In his disclosure Kakiuchi teaches the user device comprises an interface configured to display a timeline of events including an indication of when an enrolled face is identified in the image information from the one or more cameras (authentication log including date and time information of when an authentication was performed, and the success and failure of the relevant authentication in order of time – [0058, 0067]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Kakiuchi .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E VAZQUEZ COLON whose telephone number is (571)270-1103. The examiner can normally be reached M-F 7:30 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER S KELLEY can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA E VAZQUEZ COLON/Examiner, Art Unit 2482